Citation Nr: 0516099	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-15 511	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral pes planus.  





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from October 1989 
to October 1992, from June 1994 to March 1997, and from 
November 1998 to June 2001.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
entitlement to service connection for a back disability and 
granted service connection for bilateral pes planus.  The 
veteran appealed the denial of service connection and the 
assignment of a 10 percent disability rating for pes planus.  
In July 2001, the veteran's claims folder was transferred to 
the Montgomery, Alabama, RO, which now has jurisdiction over 
the matter.

The Board remanded the claim to the RO in December 2003 for 
the purpose of obtaining additional medical information and 
to ensure that all due process requirements had been met.  
The veteran underwent medical testing in April 2004 and the 
results were forwarded to the RO.  As a result of those 
tests, the RO determined that service connection should be 
granted for a lower back disability.  Hence, service 
connection was granted in January 2005.  Because this is a 
full grant of benefits for this issue that was on appeal, the 
Board concludes that this item is no longer before it.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the 
only remaining issue involves the disability evaluation 
assigned for bilateral pes planus.     


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The appellant's bilateral pes planus is characterized by 
minimal tenderness and pain, but without characteristic 
deformity or callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Code 5276 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussion in the rating decision on 
appeal, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and the Board's Remand of 
December 2003.  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
showing that his bilateral pes planus was producing symptoms 
and manifestations more severe than contemplated by the 10 
percent disability rating.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in March 2004, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  The veteran did not provide 
any information in answer to that inquiry.  Nevertheless, the 
RO did request any available records from the Tuscaloosa VA 
Medical Center - the medical center closest to the veteran's 
home address.  It is noted that no record were forthcoming 
indicating that the veteran had not received treatment there.  
The veteran was also given an opportunity to present 
testimonial evidence before the RO and the Board.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinions with respect to his claim and the VA has 
obtained all known documents and information that would 
substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent an 
examination of the feet in April 2004 so that the VA, and the 
Board specifically, would have an accurate description of the 
veteran's bilateral pes planus.  It seems clear to the Board 
that the VA has attempted to acquire a complete and detailed 
picture of the veteran's feet disability.   

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In a letter to the veteran, along with the SOC, the SSOC, the 
Board's Remand of December 2003, and the other documents 
associated with the claim, the VA informed him of what 
information he needed to establish entitlement to the benefit 
he has requested.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  The notice was provided 
before the RO's most recent transfer of the appellant's case 
to the Board, and the content of that notice and various duty 
to assist letters, along with the SOC and SSOC, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the issue addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOC, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error) and Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Here, 
the veteran is not prejudiced by the Board's consideration of 
his claim as VA has already met all notice and duty to assist 
obligations to the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
the Board Remand, and the SSOC, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue involving bilateral pes 
planus that is now before the Board, the appeal does stem 
from the veteran's disagreement with an evaluation assigned 
in connection with the original grant of service connection, 
and the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran's bilateral pes planus (flatfeet) has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5276 (2004), 
which indicates mild symptoms, which are relieved by a built-
up shoe or arch support, warrant a noncompensable rating.  
Where there is a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-Achilles, pain on 
manipulation and use of the feet, a moderate disability will 
be found, and a 10 percent rating awarded.  A severe 
disability is exhibited by objective evidence of deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities; a severe 
disability rating will be granted a 30 percent evaluation.  
Marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the tendo-
Achilles on manipulation, without improvement by orthopedic 
shoes or appliances warrants a 50 percent evaluation for a 
pronounced bilateral disability.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a disability under codes that provide a 
rating solely on the basis of loss of range of motion, VA 
must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2004).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.); 
(b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); 
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.); 
(d)  Excess fatigability; 
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly; 
(f)  Pain on movement, swelling, 
deformity or atrophy of disuse. 

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2004).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  With respect to the veteran's service-
connected bilateral foot disability, there are additional 
rating criteria that should be considered.  Consideration is 
therefore given to whether other diagnostic criteria might be 
more appropriate or more beneficial to the veteran.  The 
veteran does not have weak foot or claw foot, so Diagnostic 
Codes 5277 and 5278 would not apply.  38 C.F.R. Part 4 
(2004).  Diagnostic Code 5279 for metatarsalgia (i.e., pain 
and tenderness in the metatarsal region) provides a 10 
percent evaluation whether unilateral or bilateral.  This is 
the highest rating available under this code.  Because the 
veteran is already rated as 10 percent disabling, this code 
is not for application.  Hammertoes of all toes without claw 
foot is evaluated as 10 percent disabling if unilateral under 
Diagnostic Code 5282. 38 C.F.R. Part 4 (2004).  The veteran 
does not have hammertoes and this rating criteria is not for 
consideration.  He also does not have a foot injury to be 
evaluated under Diagnostic Code 5284.  38 C.F.R. Part 4 
(2004).

As noted above, the veteran underwent an examination of his 
feet in April 2004.  Before the examination , the veteran 
told the examiner that he suffered from pain, weakness, 
stiffness, and 'heat' of the feet.  He stated that the pain 
was relieved when he elevated his feet and that sometimes he 
took medications for pain relief.  The veteran admitted that 
he was not using orthotics or a cane for ambulation, and he 
was not using corrective shoes or inserts.  When examined, 
the doctor noted that there was excessive pronation of the 
feet.  There was medial deviation of the Achilles' tendon 
bilaterally but no tenderness of the Achilles' tendon of 
either appendage.  Tenderness of the arches was reported but 
calluses and swelling were not seen.  The ranges of motion of 
the feet were measured, producing the following results:

Plantar flexion	45 degrees bilaterally
Eversion		20 degrees bilaterally
Inversion		30 degrees bilaterally

The examination found that the veteran's gait and station 
were normal.  He did not show any loss of balance with either 
feet.  Sensory function and peripheral pulses of both feet 
were found to be intact and within normal limits.  Neither 
foot was found to be markedly deformed.  Tenderness on the 
plantar aspect of either mid foot region, along with pain on 
manipulation, was not demonstrated.  Arthritis of the feet 
was not reported.  The assessment was pes planus with 
moderate impairment secondary to pain.  

There are no other medical records available for review with 
respect to this claim because the veteran has not indicated 
that he obtained any type of medical treatment for this 
disability.  Also, there is no indication that this condition 
might warrant separate evaluations for each foot.  The Board 
further notes that when the examiner did not indicate that 
there were any functional limitations caused by the bilateral 
foot disability.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  It is the decision of the 
Board that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
bilateral pes planus, and as such, his claim is denied.

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the veteran 
was entitled to a "staged" rating for his service-connected 
bilateral pes planus, as prescribed by the Court in 
Fenderson, supra.  As well, the Board finds that at no time 
during the pendency of the appeal has the evidence been in 
equipoise such as to warrant an initial disability rating in 
excess of 10 percent for the veteran's service-connected 
bilateral pes planus.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra.  .

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected bilateral pes planus, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

An initial disability evaluation in excess of 10 percent for 
bilateral pes planus is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


